UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6221



JOSE A. LIMA,

                                           Petitioner - Appellant,

          versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-98-1864)


Submitted:   May 25, 1999                   Decided:   June 2, 1999


Before ERVIN, WILKINS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jose A. Lima, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jose A. Lima seeks to appeal the district court's order deny-

ing relief on his petition filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).   We have reviewed the record and the district

court's opinion and find no reversible error. Accordingly, we deny

a certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal on the reasoning of the district

court.   See Lima v. Angelone, No. CA-98-1864 (E.D. Va. Jan. 13,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2